DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed April 6, 2022, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims incorporating the previously indicated allowable subject matter.  The previous 35 U.S.C. 102 (a)(2) rejections of claims 1 and 10 and the previous 35 U.S.C. 103 rejection of claim 2 have been withdrawn. 

Allowable Subject Matter
3.	Applicant has canceled claims 2-3 and 10.  
4.	Claims 1, 4-9, and 11-17 are allowed.
5.	Claims 1, 4-9, and 11-17 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious a method for analyzing a part comprising: outputting an expected state of the part from the trained model based at least in part on the input data set and the initial micrograph, the expected state of the part includes at least one simulated micrograph of the part, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Claim 5 is allowed because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious a method for analyzing a part comprising: providing an initial micrograph of a part to a trained model, wherein the trained model is a trained generative flow neural network, and a training process for training the trained model includes generating a plurality of artificial material samples based on a plurality of authentic samples, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 15 is allowed because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious a tool for monitoring a part condition comprising: outputting an expected state of the part from the trained model based at least in part on the input data set and the initial micrograph, the expected state of the part including a simulated micrograph, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        4/12/2022